DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 10/28/2020 and 7/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites the limitation "a resistor connected in parallel to each of the two first capacitors" in 2. It is unclear if the applicant is claiming plural resistors in parallel to the capacitors or a single resistor in parallel with two capacitors? The examiner assumes each capacitor has its own a resistor connected in parallel and not a single resistor in parallel to both capacitors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6 and 9 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Mueller et al. (US 2019/0207534).
Mueller et al. disclose an electric power converter (1) which is configured to perform conversion of power supplied from a power source (PV), the electric power converter comprising: a plurality of first capacitors (e.g. DCL at 2, MP, 3) connected in series between two lines (2, 3) to be used for supply of the power; and at least one .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. in view of Ingman (US 2010/0060328).
Mueller et al. disclose the claimed subject matter in regards to claim 1 supra, except for a resistor connected in parallel to each of the two first capacitors.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include resistors connected in parallel to each of the two first capacitors for the purpose of balancing the voltages between the capacitors as taught by Ingman et al.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. in view of Trench Switzerland (EP0980003 – IDS).
Claim 4; Mueller et al. disclose the claimed subject matter in regards to claim 1 supra, except for a current path between the connection point and another connection point connected to the ground includes two partial paths through which currents flow in directions different from each other by 180 degrees.
Trench Switzerland teaches connection points between capacitors, in Fig. 2 illustrate that it is already known to provide current flow in directions different from each other by 180 degrees.
Therefore, it would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to modify Mueller et al. to include a current .

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. in view of Kaimi (EP2421131 – IDS).
Claim 7; Mueller et al. disclose the claimed subject matter in regards to claim 1 supra, except for Mueller et al. disclose the claimed subject matter in regards to claim 1 supra, except for a plurality of second capacitors are provided as the at least one second capacitor, and wherein the plurality of second capacitors are connected to different connection points for grounding respectively. Claim 8, Mueller et al. also  disclose the claimed subject matter in regards to claim 1 supra, except for one of two second capacitors among the plurality of second capacitors and one of the two first capacitors are arranged so that currents flow therethrough in directions different from each other by 180 degrees, and wherein the other of the two second capacitors and the other of the two first capacitors are arranged so that currents flow therethrough in directions different from each other by 180 degrees.
Kaimi teaches a filter comprising capacitors coupled differently to the ground (Le, and Le2) where currents through the capacitors may flow in different directions 
Therefore, it would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to modify Mueller et al. to include capacitors are connected to different connection points for grounding currents flow in different directions in order to suppress noise by providing proper attenuation characteristics of the filter for designed noise attenuation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0278141 Hasegawa et al. disclose a power converter with series capacitors and a grounded midpoint capacitor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/           Primary Examiner, Art Unit 2896                               10/20/2021